Citation Nr: 0107689	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-03 728	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
shell fragment wound of the right leg (Muscle Group XI), 
currently evaluated as 10 percent disabling.  

2.  Entitlement to a compensable disability evaluation for 
the residuals of multiple shell fragment wounds of the left 
thigh, right buttock, chest, and neck.  

3.  Entitlement to an increased rating for multiple bilateral 
corneal scars with a traumatic cataract of the left eye, 
currently evaluated as 30 percent disabling.  

4.  Entitlement to service connection for arthritis of the 
shoulders, hands, knees, feet and toes, secondary to the 
service-connected disabilities.  

5.  Entitlement to service connection for a fungal infection 
of the toes of both feet, secondary to exposure to Agent 
Orange.  




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from July 1966 to April 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision issued by 
the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appellant has 
represented himself throughout the course of this appeal.  

(The issues of entitlement to a disability rating greater 
than 30 percent for multiple bilateral corneal scars with a 
traumatic cataract of the left eye; entitlement to service 
connection for arthritis of the shoulders, hands, knees, feet 
and toes, secondary to the service-connected disabilities; 
and entitlement to service connection for a fungal infection 
of the toes of both feet, secondary to exposure to Agent 
Orange will be addressed in the REMAND section which follows 
the ORDER section in the decision below.)  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal with regard to his 
increased rating claims for the service-connected residuals 
of a shell fragment wound of his right leg, Muscle Group (MG) 
XI, and residuals of multiple shell fragment wounds of his 
left thigh, right buttock, chest, and neck has been obtained 
by the RO.  

2.  The service-connected residuals of a shell fragment wound 
of the right leg (MG XI) are currently manifested by 
subjective complaints of pain, weakness, numbness and 
tingling in the lower right leg and by radiographic 
evaluation of 

some foreign bodies in the soft tissues of the right 
tibia/fibula area and a radiographic artifact in the right 
foot but by no complications, including no bone or vascular 
system injury, no neurological involvement, no muscle atrophy 
or weakening, normal sensory motor findings and deep tendon 
reflexes, no swelling or objective evidence of pain of the 
right knee, normal stability of the right knee, normal range 
of motion of the right knee and right ankle, and no loss of 
function of the right foot, which results in no more than 
moderate impairment of MG XI.  

3.  The service-connected shell fragment wound scars of the 
appellant's left thigh, right buttock, chest, and neck are 
currently well-healed with no deficits such as pain, 
tenderness, poor nourishment, repeated ulceration, or 
limitation of function of part(s) affected.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
residuals of shell fragment wounds to MG XI of the right 
lower leg have not been met.  38 U.S.C.A. § 1155 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); and 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.71a, 4.73, 4.118, 
Diagnostic Codes 5262, 5271, 5284, 5311, 7803, 7804, 7805 
(2000).  

2.  The criteria for a compensable rating for any of the 
residual shell fragment wound scars of the left thigh, right 
buttock, chest, and neck have not been met.  38 U.S.C.A. 
§ 1155 (West 1991), Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107); 38 C.F.R. §§  38 C.F.R. §§ 3.102, 3.321, Part 4, 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 
7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the right lower leg and scar 
disability rating claims have been properly developed and 
that no useful purpose would be served by remanding said 
issues with directions to provide further assistance to the 
appellant.  There is no indication that more recent, relevant 
medical records exist that would indicate a greater degree of 
severity with respect to these particular service-connected 
disabilities than those already of record.  In fact, in July 
1998, the veteran reported that he has not been treated 
recently for his shell fragment wounds and that the last time 
that he had received such treatment was "in the last part of 
1970" at the VA Medical Center (VAMC) in Dearborn, Michigan.  
Furthermore, the veteran was accorded a recent VA examination 
of these service-connected disabilities in February 1999.  
Thus, the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
these two issues on appeal and that the duty to assist the 
appellant has been satisfied.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7 
(2000).  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a higher rating is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See, Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§  4.1, 4.2, 4.10 (2000).  Where, as in this 
case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although 38 C.F.R. § 4.2 requires that the whole-
recorded history be reviewed to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1995).  

In the present case, the most current evidence of the 
present level of disability with regard to the 
service-connected residuals of a shell fragment wound of the 
appellant's right leg (MG XI) and residuals of multiple 
shell fragment wounds of his left thigh, right buttock, 
chest, and neck consists of the report of the February 1999 
VA examination as well as his various written statements.  
As the Board has previously discussed in this decision, the 
veteran has specifically stated that he has not received 
recent treatment of these service-connected disabilities.  

I.  Right lower extremity wound residuals.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the United States Court of Appeals for Veterans 
Claims (Court) held that the described conditions in that 
case warranted 10 percent evaluations under three separate 
diagnostic codes, none of which provided that a veteran may 
not be rated separately for the described conditions.  The 
Court held that the conditions were to be rated separately 
under 38 C.F.R. § 4.25, unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.  Esteban, at 261.  The critical element cited was 
"that none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id. at 262.  
In this regard, the Board notes that muscle injury ratings 
will not be combined with peripheral nerve paralysis ratings 
for the same part, unless affecting entirely different 
functions.  38 C.F.R. § 4.55(a) (2000).  

38 C.F.R. § 4.55(e) provides that, for compensable muscle 
group injuries which are in the same anatomical region but 
which do not act on the same joint, the evaluation for the 
most severely injured muscle group will be increased by one 
level and used as the combined evaluation for the affected 
muscle groups.  

Muscle disabilities are evaluated under 38 C.F.R. § 4.56 as 
follows: 

(a) An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the 
muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that 
the muscle damage is minimal; 
(b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for 
each group of muscles damaged; 
(c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement;
(d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or 
severe as follows:

(1) Slight disability of muscles. (i) Type of 
injury.  Simple wound of muscle without debridement or 
infection.  
(ii) History and complaint.  Service department 
record of superficial wound with brief treatment and 
return to duty.  Healing with good functional results.  
No cardinal signs or symptoms of muscle disability as 
defined in paragraph (c) of this section.  
(iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  
No impairment of function or metallic fragments retained 
in muscle tissue.

(2) Moderate disability of muscles. (i) Type of 
injury.  Through and through or deep penetrating wound 
of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  
(ii) History and complaint.  Service department 
record or other evidence of in-service treatment for the 
wound.  Record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, particularly 
lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the 
injured muscles.  
(iii) Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of 
deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue 
when compared to the sound side.

(3) Moderately severe disability of muscles.  (i) 
Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-
velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
(ii) History and complaint.  Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section and, if present, evidence of inability to keep 
up with work requirements.  
(iii) Objective findings.  Entrance and (if 
present) exit scars indicating track of missile through 
one or more muscle groups.  Indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or 
open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  
(ii) History and complaint.  Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability 
to keep up with work requirements.  
(iii) Objective findings.  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups 
in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment 
of function.  If present, the following are also signs 
of severe muscle disability:

(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile. 
(B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally 
protected by muscle. 
(C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.
(D) Visible or measurable atrophy.
(E) Adaptive contraction of an opposing group 
of muscles.
(F) Atrophy of muscle groups not in the track 
of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.
(G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.  

38 C.F.R. § 4.56 (2000).  

38 C.F.R. § 4.71 Plate II provides a standardized description 
of joint motion of the knee and the ankle.  Under 38 C.F.R. 
§ 4.40 functional loss may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant on motion.  The disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes disabled on 
use must be regarded as seriously disabled.  However, a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, for 
example.  38 C.F.R. § 4.40 (2000).  The provisions of 
38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into 
whether there is limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.73, Diagnostic Code 5311, 
contemplate propulsion and plantar flexion of the foot, along 
with stabilization of the arch, flexion of the toes, and 
flexion of the knee.  Under that Diagnostic Code, a MG XI 
injury warrants a noncompensable rating with slight 
impairment, a 10 percent rating with moderate impairment, a 
20 percent rating with moderately severe impairment, and a 
maximum rating of 30 percent with severe impairment.  
38 C.F.R. § 4.73, Code 5311 (2000).  Review of the claims 
file in the present case reveals that the appellant has been 
assigned a 10 percent evaluation under Diagnostic Code 5311 
for moderate muscle damage to Muscle Group XI.  This muscle 
damage has been evaluated, since the initial rating assigned 
in 1968, as moderate in severity.  

The appellant's right lower leg was clinically evaluated 
during a VA physical examination conducted in May 1968.  
According to the report of this examination, three small 
scars (approximately one centimeter in diameter) were 
observed on the lateral aspect of the right leg.  The scars 
were smooth and flat.  There was slight tenderness to deep 
palpation over the wound involving the lateral aspect of the 
leg just posterior to the ankle joint.  There was no 
pretibial, ankle or pedal edema.  There was a full range of 
motion of the ankle joint, with no tenderness in the region 
of the ankle joint.  Radiographic examination revealed 
several opaque irregular foreign bodies in the soft tissues 
of the posterior aspect of the lower third of the right leg 
and in the area of the heel.  There was no involvement of the 
adjacent bone structures.  The examiner diagnosed residuals 
of multiple shell fragment wounds.  

More recently, the appellant underwent a VA general medical 
examination in February 1999.  He reported a right ankle 
injury that he received from shrapnel wound injury in 
Vietnam.  There was no history of any complications.  The 
appellant stated that once in a while during the past five to 
six years there was a tendency of the ankle to swell up, but 
then it would go down.  

On physical examination, the examiner noted a one-half 
centimeter by one centimeter scar on the outer aspect 
veteran's right ankle behind the malleolus.  The examiner 
stated that the scar was barely visible from the other 
surrounding skin area, with no complications.  The 
appellant's demonstrated knee flexion of 0-135 degrees was 
described as normal.  Medial and lateral stability of the 
knee was also tested and found to be normal.  Lachman's and 
McMurray's tests were negative.  No swelling or pain was 
demonstrated.  

In addition, both ankles demonstrated dorsiflexion easily 
obtained to 15 degrees, plantar flexion of 35 degrees, 
inversion of 18, and eversion of 15 degrees.  These ranges of 
motion were described as being within normal limits.  
Examination of the ankles also revealed normal sensory motor 
findings and deep tendon reflexes which were present and 
symmetrical in both lower extremities.  Babinski's plantar 
and ankle clonus were absent.  The intrinsic muscles of the 
foot were palpable.  The examiner stated that there was no 
evidence of any complications noted in the ranges of motion.  

Radiographic examination of the right tibia/fibula revealed 
soft tissue with some foreign bodies but no complications.  
X-rays taken of both of the veteran's feet showed 
talo-calcaneal ligament revealing ossification in both feet 
at the sub-talar level with the remainder of the bones, 
joints, and soft tissues being normal.  A radiographic 
artifact was seen in the veteran's right foot.  The examiner 
rendered diagnoses of multiple shrapnel wound injuries to the 
right ankle, left thigh, right buttock, neck, and the chest 
areas with no complications and of multiple joint pains 
clinically, and no evidence of any deficits or any pain at 
that time and with no residual deficits on this examination.  

As previously noted, objective findings indicative of 
moderately severe disability of a muscle group include loss 
of deep fascia, muscle substance, or normal resistance of 
muscles, while tests of strength and endurance demonstrate 
positive evidence of impairment.  See, 38 C.F.R. § 4.73, 
Code 5311 and § 4.56(d)(3).  In the instant case, although 
the appellant has retained some foreign bodies in his lower 
right leg/heel area, and while there are complaints of 
occasional ankle swelling and pain and weakness on use, MG XI 
of his right lower leg appears (based on objective 
examination findings) to be functioning within normal limits.  

Specifically, the recent VA examination demonstrated no bone 
or vascular system injury, no current clinical findings of 
any neurological involvement, and no muscle atrophy or 
weakening.  A moderately severe MG XI injury is therefore not 
shown.  Hence, a rating of 20 percent is not warranted under 
Diagnostic Code 5311.  See, 38 C.F.R. § 4.73, Code 5311 
(which stipulates that the current 10 percent rating 
encompasses moderate injury of MG XI and that the next higher 
rating of 20 percent requires moderately severe muscle 
injury).  See also, 38 C.F.R. § 4.56(d)(3).  

The Board has considered other applicable codes.  Under 
Diagnostic Code 5262, for impairment of tibia and fibula, a 
10 percent evaluation is provided for malunion of the tibia 
and fibula with slight knee or ankle disability.  A 20 
percent evaluation is provided for malunion of the tibia and 
fibula with moderate knee or ankle disability.  A 30 percent 
evaluation is provided for malunion of the tibia and fibula 
with marked knee or ankle disability.  38 C.F.R. § 4.71A, 
Code 5262 (2000).  

The February 1999 VA examination report states that no 
deficits of joint function were observed and that the veteran 
had normal ranges of motion of his right knee and ankle 
without swelling or objective evidence of pain.  Moreover, he 
had no complications of the foreign bodies shown by x-rays of 
his right tibia/fibula.  Such evidence clearly does not 
support a finding of a moderate knee or ankle disability.  
Consequently, a 20 percent rating under Code 5262 is not 
warranted.  

Furthermore, moderate limitation of motion of the ankle is 
evaluated as 10 percent disabling, and marked limitation of 
motion of the ankle is evaluated as 20 percent disabling 
under Diagnostic Code 5271.  38 C.F.R. § 4.71A, Code 5271 
(2000).  As previously noted, the appellant was found to have 
a normal range of right ankle motion during the February 1999 
VA medical examination.  Consequently, a 20 percent rating is 
not warranted under Code 5271.  

Additionally, under Diagnostic Code 5284, other foot 
injuries, a maximum 30 percent evaluation is provided for 
severe foot injury.  For a moderately severe foot injury, a 
20 percent evaluation is provided.  For moderate foot injury, 
a 10 percent evaluation is provided.  38 C.F.R. § 4.71A, 
Code 5284 (2000).  The clinical evidence of record does not 
demonstrate that the appellant has suffered any loss of 
function in his right foot as a result of the shrapnel wound 
to his right lower leg.  Therefore, an evaluation of 
20 percent is not warranted under Code 5284.  

Moreover, the essentially negative findings on examination 
indicate that an increased rating for this service-connected 
disability, under the provisions 38 C.F.R. §§ 4.40, 4.45 and 
4.59, cannot be awarded.  

Consideration has also been given to the possibility of the 
assignment of a separate rating for the lower right leg area 
scarring.  In this case, the presence of a tender or painful 
scar has not been demonstrated.  In fact, the February 1999 
VA examination showed that the scar on the veteran's right 
ankle had no complications.  Furthermore, the lower right leg 
scarring has not been demonstrated to be poorly nourished 
with repeated ulceration.  In addition, limitation of 
function has not been shown.  Consequently, a separate rating 
for the veteran's lower right leg scarring cannot be awarded.  
See 38 C.F.R. § 4.118, Codes 7803-7805 (2000).  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for an 
increased evaluation for a shell fragment injury involving MG 
XI.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Consequently, the veteran's claim for an increased disability 
rating for the service-connected residuals of a shell 
fragment wound of his right leg (MG XI) must be denied.  

II.  Scars of the left thigh, right buttock, chest, and neck.  

The appellant claims that disability associated with the 
residuals of shell fragment wounds to his left thigh, right 
buttock, chest, and neck is more severe than currently 
evaluated.  He cites irritation and itchiness in the scar 
areas.  

The service-connected residuals of these various shell 
fragment wounds may be rated on the basis of the residual 
scars.  38 C.F.R. § 4.118.  Under Diagnostic Code 7803, a 10 
percent evaluation is assigned for a superficial scar that is 
poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118, Code 7803 (2000).  Under Diagnostic Code 7804, a 10 
percent evaluation is assigned for superficial scars that are 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Code 7804 (2000).  Diagnostic Code 7805 provides 
that other scars are rated on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Code 7805 (2000).  The 
Board notes that the RO has evaluated the appellant's various 
scars as noncompensable under Diagnostic Code 7805.  

The most recent evidence of record regarding residual 
disability to the appellant's left thigh, right buttock, 
chest, and neck is contained in the report of the February 
1999 VA general medical examination.  At this recent 
evaluation, the appellant reported shrapnel in the outer 
aspect of his left thigh.  The examiner noted that no 
operations have been done and that the wound was very well 
treated without any history of infections, drainage or 
abscess.  The appellant's movements were noted to be within 
normal limits.  

In addition, the examiner noted a scar on the appellant's 
right buttock, which was close to the sacral area, and 
described this condition as a shrapnel wound injury that had 
not changed since 1968 and that had no complications.  
Furthermore, the appellant reported shrapnel injuries on the 
lower part of the side of his neck and on his lower chest in 
the front and in the back.  He reported that no operations 
had been done and that the initial injuries were managed 
without any complications.  The examiner described the neck 
scar as superficial, as measuring one centimeter by one 
centimeter in size, and as located on the lower part of the 
neck anterolaterally with no adherence to underlying 
structures and no complications.  The examiner described the 
chest scarring as being present below the area level to the 
lateral third of the clavicle and over the pectoralis major 
anterolateral (measuring one-half inch by one-half inch in 
size) and as having no complications.  

The examiner stated that the appellant presently had no 
symptomatology of any of these scar areas.  Specifically, the 
examination demonstrated that these scars were exhibited no 
inflammation, blisters, keloid formation, hypertrophy, or 
tenderness.  The examiner described these scars as "pretty 
well-matching with the skin."  The examiner rendered 
diagnoses of multiple shrapnel wound injuries, right ankle, 
left thigh, right buttock, neck and the chest areas with no 
complications and multiple joint pains, with no clinical 
evidence of any deficits or any pain at that time and with no 
residual deficits on this examination.  

Review of the medical evidence of record does not reveal that 
the appellant has sought recent treatment for any of these 
shell fragment wound scars.  After comparing the record as a 
whole with the applicable rating criteria, the Board is 
compelled to find that there is no basis for a compensable 
rating at this time.  There is simply no objective evidence 
to support the appellant's contention of an increase in the 
severity of this disability.  

In particular, residual scarring to the appellant's left 
thigh, right buttock, chest, and neck areas as the result of 
shell fragment wounds do not currently exhibit any 
symptomatology.  There is no indication that they limit the 
function of the appellant's upper or lower extremities.  
(Parenthetically, the Board notes that the absence of 
orthopedic or neurological damage as the result of the shell 
fragment wounds incurred during military service precludes 
the assignment of a separate disability evaluation under 
another Diagnostic Code pertaining to the joints or to the 
neurological system.)  

Moreover, the report of the VA medical examination conducted 
in February 1999 indicated that none of these 
service-connected scars were tender or painful.  Furthermore, 
the examiner rendered a diagnosis of multiple shrapnel wound 
injuries, including to the left thigh, right buttock, neck 
and chest areas with no complications and a diagnosis of 
multiple joint pains, with no clinical evidence of any 
deficits or any pain at the present time.  Thus, the medical 
evidence of records shows that the appellant's various shell 
fragment wound scars are well healed.  

Without a showing of poorly nourished superficial scars with 
repeated ulceration, a compensable rating is not warranted 
under Code 7803.  38 C.F.R. § 4.118, Code 7803.  Furthermore, 
without a finding of superficial tender or painful scars on 
objective demonstration, a compensable evaluation is not 
assignable under Code 7804.  38 C.F.R. § 4.118, Code 7804.  
In addition, without a showing that the service-connected 
scars limit the function of the part(s) affected, a 
compensable rating under Code 7805 cannot be awarded.  
38 C.F.R. § 4.118, Code 7805.  

The Board has also considered the provisions concerning 
disfiguring scars to the head, face or neck.  According to 
this code, scars which are slight will be not be awarded a 
compensable evaluation.  Disfiguring scars to the head, face 
or neck, which are moderate, will be awarded a 10 percent 
evaluation.  A 30 percent evaluation is warranted where scars 
of the head, face or neck are severely disfiguring, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips or auricles, or, where there is evidence of 
tissue loss and cicatrization with marked discoloration or 
color contrast.  38 C.F.R. § 4.118, Diagnostic Code 7800 and 
Note.  

No deformity was observed on the appellant's neck during the 
February 1999 VA medical examination.  In fact, the scar on 
the appellant's neck was described as superficial, less than 
half an inch in size, and well-matching in color to the rest 
of his skin.  Therefore, the Board finds that the neck scar 
is not more than slightly disfiguring, and a 20 percent 
rating cannot be awarded under Code 7800.  

Thus, none of the pertinent Diagnostic Codes provide a basis 
for an increased rating for any of the service-connected 
shell fragment wound scars on the veteran's left thigh, right 
buttock, chest, and neck.  Accordingly, the rating schedule 
does not provide a basis for a compensable evaluation for 
this multiple shell fragment wound scar disability given the 
essentially negative examination findings in this case.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4, Diagnostic Codes 7800, 
7803, 7804, and 7805.  Since the preponderance of the 
evidence is against allowance of this issue, the benefit of 
the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  

The Board has also considered the applicability of separate 
ratings for each of the service-connected scars of the 
appellant's left thigh, right buttock, chest, and neck.  
Significantly, however, the recent VA examination has 
demonstrated that these service-connected scars are 
essentially asymptomatic.  Separate, and compensable, 
disability ratings under the pertinent diagnostic codes 
cannot, therefore, be awarded.  

III.  Extraschedular Considerations.

Notwithstanding the above discussions, a rating in excess of 
that currently assigned for any of the disabilities at issue 
may be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2000).  Because the 
RO considered the applicability of that regulatory provision 
during the current appellate process, the Board has 
jurisdiction to consider it in its deliberations.  See 
VAOPGCPREC 6-96 (August 16, 1996).  

Importantly, the Board finds no evidence that the service-
connected residuals of a shell fragment wound of the 
appellant's right leg (MG XI) and residuals of multiple shell 
fragment wounds of his left thigh, right buttock, chest, and 
neck have presented such an unusual or exceptional disability 
picture as to require an extraschedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b).  It is undisputed 
that the appellant's lower right leg symptoms have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Indeed, the schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 C.F.R. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  

There is simply no evidence that either the service-connected 
MG XI disability or the multiple scar disability interferes 
markedly with employment in a way not contemplated by the 
schedular rating.  The appellant has not required any 
hospitalizations for either of these disabilities, nor were 
there any other exceptional disabling characteristics that 
would not be addressed by the schedular rating criteria.  In 
this regard, the Board notes that the recent VA examination 
has demonstrated essentially negative findings with regard to 
these two service-connected disabilities.  Accordingly, the 
Board finds that the regular schedular standards applied in 
the current case adequately describe and provide for the 
appellant's disability level for his MG XI disability and his 
multiple scar disability and that the grant of an 
extraschedular evaluation for either of these disorders is 
not warranted.  


ORDER

An increased rating in excess of 10 percent for the residuals 
of a shell fragment wound of the right leg (MG XI) is denied.  

A compensable rating for the residuals of multiple shell 
fragment wounds of the left thigh, right buttock, chest, and 
neck is denied.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

Specifically, with regard to the veteran's claim for a 
disability evaluation greater than 30 percent for his 
service-connected multiple bilateral corneal scars with a 
traumatic cataract of the left eye, the Board notes that the 
RO has evaluated this disorder under the diagnostic code 
which rates impairment resulting from unhealed residuals of 
an eye injury.  According to this pertinent diagnostic code, 
unhealed residuals of an eye injury, in chronic form, are 
evaluated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, with a combination of 10 percent during 
continuance of active pathology.  The minimum rating during 
active pathology is 10 percent.  38 C.F.R. § 4.84a, Code 
6009.  Further review of the claims folder indicates that the 
veteran's service-connected bilateral eye disorder has also 
been considered under Code 6077, which rates impairment of 
central visual acuity in the service-connected eye(s).  See, 
38 C.F.R. § 4.84a, Code 6077.  

The Board points out that 38 C.F.R. § 4.75 provides that 
ratings on account of visual impairments are, when 
practicable, to be based only on examination by specialists.  
Such special examinations should include uncorrected and 
corrected central visual acuity for distance and near, with 
record of the refraction.  Snellen's test type or its 
equivalent will be used.  Mydriatics should be routine, 
except when contraindicated.  Funduscopic and 
ophthalmological findings must be recorded.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  Also, if there exists 
a difference of more than 4 diopters of spherical correction 
between the two eyes, the best possible visual acuity of the 
poorer eye without glasses, or with a lens of not more than 4 
diopters difference from that used with the better eye, will 
be taken as the visual acuity of the poorer eye.

A complete and thorough review of the claims folder in the 
present case indicates that the veteran has received no such 
examination.  In fact, the veteran has not been accorded a VA 
examination by an ophthalmologist during the current appeal, 
and the last evaluation of his visual acuity is dated in May 
1968.  On remand, therefore, the veteran should be accorded a 
VA examination by an ophthalmologist to determine the current 
nature and severity of this service-connected disability.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should obtain for association 
with the claims file copies of all 
private or VA records of treatment that 
the appellant has received for his 
service-connected eye disorder in recent 
years and for any multiple joint 
arthritic condition and fungal infection 
of the toes of both feet since separation 
from service.  All previously unobtained 
treatment records should be associated 
with the appellant's claim folder.  

2.  Thereafter, a VA examination by an 
ophthalmologist should be conducted to 
determine the severity of the 
service-connected multiple bilateral 
corneal scars with a traumatic cataract of 
the left eye.  The claims folder, and a 
copy of this remand, should be made 
available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  All 
testing, to include field of vision, 
deemed necessary should be performed.  The 
examiner is requested to include the total 
loss of field of vision.  See, 38 C.F.R. 
§ 4.76a.  The examiner is also asked to 
provide a specific discussion of the 
impairment of visual acuity or field loss, 
pain, rest-requirements, and episodic 
incapacity associated with the veteran's 
service-connected bilateral eye 
disability.  Complete rationale for all 
opinions expressed should be provided.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (November 
17, 2000), 00-92 (December 13, 2000), and 
01-02 (January 9, 2001), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  The RO should then readjudicate the 
appellant's claim for an increased 
evaluation for his eye disability, as 
well as the two service connection 
claims.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues remaining on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals



 



